     Case 1:19-cr-00099-SHR-SES Document 40 Filed 04/27/20 Page 1 of 1




                  UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA,               :     CASE NO. 1:19-cr-00099
                                         :
                                         :     (Judge Rambo)
               v.                        :
                                         :     (Chief Magistrate Judge Schwab)
                                         :
 JASON DESHIELDS,                        :
                                         :
                       Defendant .       :


                                   ORDER
                                 April 27, 2020


      For the reasons set forth in the Memorandum filed concurrently with this

Order, IT IS ORDERED that defendant Deshields’s motion for pretrial release

(doc. 34) is DENIED.



                                             S/Susan E. Schwab
                                             Susan E. Schwab
                                             Chief United States Magistrate Judge
